DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 112, 102, and 103 (or as subject to pre-AIA  35 U.S.C. 112, 102, and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art, relied upon, and the rationale supporting the rejection, would be the same under either status. 

Information Disclosure Statement
The Information Disclosure Statements (IDS) submitted 8 January 2021, 4 March 2021, 25 March 2021, 6 April 2021, 30 April 2021, and 7 May 2021 have been considered by the Examiner.

Election/Restrictions
Newly submitted claims 6-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

Claims 6-8 are directed to a glass that is different from the originally examined glass composition. Claims 6-8 require at least one of Na2O and TeO2, additionally independent claim 6 does not require at least one of Sm2O3, Pr2O3, and Er2O3 as recited in claim 1.
Claims 9-22 are directed to a glass that is different from the originally examined glass composition. Independent claim 9 does not require at least one of Sm2O3, Pr2O3, and Er2O3 as recited in claim 1. Additionally, claim 12 through a series of dependency would be considered a duplicate of claim 1.   

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

This application is in condition for allowance except for the presence of claims 6-22 are directed to an invention non-elected by original presentation. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Allowable Subject Matter
Claims 1 and 5 are allowed. 

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art fail to disclose or suggest with sufficient specificity a zinc-bismuth-borate glass composition having the composition as recited in the instant claims, specifically, the combination of the B2O3, Bi2O3, and ZnO.
The closest prior art is deemed to be US 2005/0181927 A1 by Hasegawa et al. Hasegawa et al. disclose a similar composition but does not teach the amount of B2O3, Bi2O3, and ZnO as required by the instant claims. Specifically Hasegawa et al. fails to teach B2O3 in the amount of 40-50 mol%.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicants’ arguments filed 31 March 2021 have been fully considered but they are not persuasive. Applicants’ argue that the composition of new claims 6-22 are allowable since the independent claims 6 and 9 have the same elements as the Examiner identified as distinguishing over the prior art. This is not found persuasive since a glass composition is taken as a whole. The glass composition the Examiner indicated allowable includes at least 1 of Sm2O3, Pr2O3, and Er2O3 in the amount of less than or equal to 10 mole% in addition to the recited amounts of the other components: ZnO, Bi2O3, and B2O3. While one or more components may help differentiate a glass composition from the prior art it is the entire composition taken as a whole that is considered allowable over the prior art not a fraction of a composition.    
	
Conclusion
This application is in condition for allowance except for the following formal matters: 
New claims 6-22 are non-elected by original presentation. Claims 6-22 are currently withdrawn.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Bolden whose telephone number is (571)272-1363.  The examiner can normally be reached on 10:00 am to 6:30 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Elizabeth A. Bolden/Primary Examiner, Art Unit 1731                                                                                                                                                                                                        

EAB
1 July 2021